DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 606.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
2.	The use of the term Formlabs and 3D systems, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective 
Claim Objections
3.	Claim 15 objected to because of the following informalities:  FTL should be STL.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Claims 1-31 recite a stem tool object placed on a model.  The examiner respectfully submits that while objects are generally known in the art as 3D objects with a depth and dimension, the examiner submits that none of the claims, instant disclosure, or knowledge of one of ordinary skill in the art, provide for what is a stem .  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 13, 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the unique identification number" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Assumed to be a unique identification number. 
Claim 14 recites the limitation "the video" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Assumed to be a video. 
Claim 17 recites “wherein accepting the plurality of pictures further comprises accepting under the unique identifier, the first computer system contains no further 
Claims 16 and 31 are indefinite because the claims are improper Markush-style claims.  The use of the terms "at least" and "comprising" in combination with a list of options results in a lack of clarity regarding what is actually being claimed.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
6.	Claims 1, 6, 9-18, 25, 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0022018 to Cambridge, supplied by applicant, in view of U.S. Pub. No. 2016/0151976 to Littlefield, supplied by applicant, in view of U.S. Pub. No. 2012/0232857 to Fisker, supplied by applicant.
	Cambridge teaches
1, 18. A method and system for creating a negative model of an anatomical structure, comprising: a processor; a memory coupled to the processor; the memory storing a program that, when executed by the processor, causes the processor to (Fig. 3, 8; paragraphs 29-32, 37): 
receive a plurality of pictures of the anatomical structure, each picture of the plurality of pictures from a distinct viewing angle relative to the anatomical structure (paragraph 24-25, 28-33); 
create an object file that contains an initial model of an outside surface of the anatomical structure (paragraph 24-25, 28-33; Fig. 2, element 209); 
a predetermined exterior shape circumscribing the anatomical structure to create a positive model of the anatomical structure within the predetermined exterior shape (paragraph 24-25, 28-33; Fig. 2, element 210); 
create a negative model of the anatomical structure from the positive model (paragraph 24-25, 28-33; Fig. 2, element 211); 

print the final negative model to create a negative mold; and casting the replica of the anatomical structure using the negative mold (paragraph 24-25, 28-33; Fig. 2, element 212; claims 1-17). 
9. The method of claim 1 wherein creating the object file further comprises creating the object file in a .OBJ geometry definition (paragraph 23). 
14. The method of claim 1 further comprising, prior to creating the negative model, adding surface texture to the positive model, the surface texture not present in the video of the anatomical structure (paragraph 34, 37). 
15. The method of claim 1 wherein creating a final negative model further comprises creating the final negative model in a .FTL format (paragraph 23). 
16. The method of claim 1 wherein the anatomical structure is at least one selected from the group comprising: a mouth; external genitalia; an anus (paragraph 6,7,33-37). 
17. The method of claim 1 further comprising, prior to accepting the plurality of pictures: verifying, by a second computer system, the subject is of age; assign, by the second computer system, a unique identification number to the subject; wherein accepting the plurality of pictures further comprises accepting under the unique identifier, the first computer system contains no further information about the subject other than the unique identifier (paragraph 40). 

31. The system of claim 18 wherein the anatomical structure is at least one selected from the group comprising: a mouth; genitalia; an anus (paragraph 6,7,33-37).  

Cambridge fails to clearly teach the following: 
Referring to claims 1, 18, cut the initial model to a predetermined exterior shape circumscribing the anatomical structure to create a positive model of the anatomical structure within the predetermined exterior shape.  
6. The method of claim 1 wherein creating the negative model further comprises: merging a mold tool object with the positive model by: placing a central axis of the mold tool object within a predetermined distance of a center of the positive model; intersecting the mold tool object with the positive model; and removing portions of the mold tool object that intersect with the positive model, thereby creating the negative model. 
25. The system of claim 18 wherein when the processor creates the negative model, the program causes the processor to: merge a mold tool object with the positive model by: placing a central axis of the mold tool object within a predetermined distance of a center of the positive model; intersect the mold tool object with the positive model; and remove portions of the mold tool object that intersect with the positive model, thereby creating the negative model. 


Littlefield teaches
1, 18. A method and system for creating a negative model of an anatomical structure, comprising: a processor; a memory coupled to the processor; the memory storing a program that, when executed by the processor, causes the processor to (Fig. 3, paragraph 58-60): 
receive a plurality of pictures of the anatomical structure, each picture of the plurality of pictures from a distinct viewing angle relative to the anatomical structure; create an object file that contains an initial model of an outside surface of the anatomical structure (paragraphs 52-68); cut the initial model to a predetermined exterior shape circumscribing the anatomical structure to create a positive model of the anatomical structure within the predetermined exterior shape (paragraph 69, modified to be for only a portion of the anatomical feature); 
6. The method of claim 1 wherein creating the negative model further comprises: merging a mold tool object with the positive model by: placing a central axis of the mold tool object within a predetermined distance of a center of the positive model; intersecting the mold tool object with the positive model; and removing portions of the mold tool object that intersect with the positive model, thereby creating the negative model (paragraph 62-70). 
25. The system of claim 18 wherein when the processor creates the negative model, the program causes the processor to: merge a mold tool object with the positive 
12. The method of claim 1 further comprising, prior to creating the negative model, smoothing sharp transitions on the outside surface of the positive model (paragraph 60-63). 
Cambridge and Littlefield are analogous art because they are from the same field of endeavor or similar problem solving area, custom manufacturing.  
Since Littlefield teaches a method and system that enables manufacture of custom models of anatomical features (paragraph 56), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the technique of the method and system as taught by Littlefield to improve the manufacturing of Cambridge for the predictable results of enabling manufacture of custom models of anatomical features (paragraph 56).  

Cambridge/Littlefield fails to clearly teach
Referring to claims 1, 18, place a stem tool object on an outside surface of the negative model in relationship to an orifice of the anatomical structure, and thereby creating a final negative model.  
10. The method of claim 1 wherein accepting the plurality of pictures further comprises: accepting, by the computer system, a video comprising a plurality of frames; 
11. The method of claim 10 wherein extracting the plurality of pictures, and creating the object file, further comprises applying the video to single program that selects the plurality of frames and creates the object file. 
28. The system of claim 18 wherein when the processor accepts the plurality of pictures, the program causes the processor to: accept a video comprising a plurality of frames; and extract the plurality of pictures from the video, each picture of the plurality of pictures corresponding to a frame of the video. 
29. The system of claim 28 wherein when the processor extracts the plurality of pictures, and creates the object file, the program causes the processor to apply the video to single program that selects the plurality of frames and creates the object file. 
13. The method of claim 1 further comprising, prior to creating the negative model, adding the unique identification number along the predetermined exterior shape of the positive model. 

Fisker teaches
1, 18. A method and system for creating a negative model of an anatomical structure, comprising: a processor; a memory coupled to the processor; the memory storing a program that, when executed by the processor, causes the processor to (paragraph 109): 
create a negative model of the anatomical structure from the positive model; place a stem tool object on an outside surface of the negative model in relationship to 
10. The method of claim 1 wherein accepting the plurality of pictures further comprises: accepting, by the computer system, a video comprising a plurality of frames; and extracting, by the computer system, the plurality of pictures from the video, each picture of the plurality of pictures corresponding to a frame of the video (paragraph 11, 30, 89). 
11. The method of claim 10 wherein extracting the plurality of pictures, and creating the object file, further comprises applying the video to single program that selects the plurality of frames and creates the object file (paragraph 11, 30, 89). 
28. The system of claim 18 wherein when the processor accepts the plurality of pictures, the program causes the processor to: accept a video comprising a plurality of frames; and extract the plurality of pictures from the video, each picture of the plurality of pictures corresponding to a frame of the video (paragraph 11, 30, 89). 
29. The system of claim 28 wherein when the processor extracts the plurality of pictures, and creates the object file, the program causes the processor to apply the video to single program that selects the plurality of frames and creates the object file (paragraph 11, 30, 89). 
13. The method of claim 1 further comprising, prior to creating the negative model, adding the unique identification number along the predetermined exterior shape of the positive model (paragraph 55, 11, 114). 
Cambridge and  are analogous art because they are from the same field of endeavor or similar problem solving area, custom manufacturing.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754.  The examiner can normally be reached on 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/Sean Shechtman/           Primary Examiner, Art Unit 2896